DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 2, 2022.

This application is in condition for allowance except for the presence of claims 11 -20 are directed to inventions non-elected without traverse.  Accordingly, claims 11 – 20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record fails to teach or suggest the recited electronic device with protective base film. The independent claim identifies the uniquely distinct features of a electronic device comprising a protective base film, wherein the base film includes a laminated structure including: a silicon substrate; a plastic substrate; a glass substrate; an insulating film; and/or a plurality of insulating layers as defined by the specification; on a window of a flexible display module having a first modulus at a first temperature and a lower second modulus at a second temperature that is about 80 0C higher than the first temperature, 10wherein a difference between the first modulus and the second modulus is 985 MPa or less.  The closest prior art of record, Cho et al., discloses that an adhesive layer may have first and second different modulus with two different temperatures, which fails to anticipate or render obvious the limitations with regard to the protective base film.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
May 12, 2022